UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6960


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICKY LAMONT FRINK, a/k/a Pretty Ricky,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:06-cr-00022-RBS-JEB-
1)


Submitted: January 31, 2020                                  Decided: February 13, 2020


Before NIEMEYER, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lamont Frink, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky Lamont Frink appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(B) (2018) motion. We have reviewed the record and conclude that the district

court did not abuse its discretion in denying relief. Accordingly, we affirm for the reasons

given by the district court in exercising its discretion. United States v. Frink, No. 4:06-cr-

00022-RBS-JEB-1 (E.D. Va. June 20, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2